TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00201-CV


                                      NO. 03-08-00202-CV



              Reliant American Group, Inc. and Joseph D. Macchia, Appellants

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. GV-50016, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Reliant American Group, Inc., and Joseph D. Macchia have filed motions

to dismiss these appeals, stating that the parties have reached an agreement to settle and compromise

their differences and that these motions are made subject to that agreement. Appellants further state

that the requested dismissal will not prevent any party from seeking relief to which it would

otherwise be entitled. We grant appellants’ motions and dismiss the appeals. See Tex. R. App. P.

42.1(a)(1).



                                              ____________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: August 29, 2008